DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 5, 9-10,17, and 19, the addition of the word "type" to an otherwise definite expression (e.g., system) extends the scope of the expression so as to render it indefinite, because it was unclear what "type" was intended to convey.  MPEP § 2173.05(b).III.E.
Claims 1 and 3 recite the limitation "the rotational axes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites "a first fiber strand" (line 4) associated with the first bobbin and "a second fiber strand" (line 5) associated with the second bobbin.  The plural inclusion of "the fiber strands" as recited in claim 2, lines 3-4 and 7 could lead to confusion as to whether subsequent recitations of "the fiber strands" are one and the same.  The same issue of multiple inclusion can be seen, for example, on claims 6 and 9-11, 13-15, and 19-20.   Differentiation of the elements (e.g., the "first fiber strands", the "second fiber strands", etc.) would further enhance the clarity of the claim.
Claim 4 recites the limitation "the rotation axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the first deflection unit" and “the second deflection unit” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites "the bobbins” (line 3) associated with the bobbin arrangements.  The plural inclusion of "the bobbins" as recited in claim 6, line 3 could lead to confusion as to whether subsequent recitations of "the bobbins" are one and the same.  Differentiation of the elements (e.g., the "first bobbin", the "second bobbin", etc.) would further enhance the clarity of the claim.
Claim 6 recites the limitation "the bobbin arrangements" in lines 3 and 6.  Claim 1 has introduced “at least one bobbin arrangement” on line 2, while claim 6 refers the bobbin arrangement to be a plurality.   There’s an inconsistency to the claim language that provides confusion if it’s one “bobbin arrangement” or that it is a plurality of “bobbin arrangement.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the first bobbins” and “the second bobbins” in lines 4,6, and 8-9, “the third side” on line 8, and “the fourth side” on line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the first deflection unit" in line 7 and “the second deflection unit” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the sides" in line 2, “the section” in line 3, “the longitudinal axis” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “in the section transversely “, and the claim also recites “in particular orthogonally” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "the bobbins" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and the second deflection unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the free corner regions" in line 5.  Applicant has only recited one singular “corner region” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the bobbins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first or second deflection unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the plane of symmetry" in line 5 and “the rotational axis” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first and/or second deflection unit" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the rotation axes” and “the deflection rollers” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has only recited “one deflection roller” on line 3.

Claim 12 recites the limitation "the deflection rollers" in lines 2-3, "the first and/or second deflection unit" in line 2, and  “the rotational axes” in line 3.   There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the first and/or the second deflection unit" in line 2, “the direction parallel” in line 4, and “the longitudinal axis” in lines 4-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the plane of symmetry" in line 4 and “the rotation axis” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2772348A1.
As to claim 1, EP2772348A1 discloses an end effector (16) for laying down fibers on a laying mold (see Abstract), as illustrated in Figures 1-9, the end effector comprising at least one bobbin arrangement of a system, the bobbin arrangement  comprises a first bobbin (33) for providing a first fiber strand  and a second bobbin (33) for providing a second fiber strand (see annotated Figure 2 below), wherein a rotational axis of the first and the second bobbin each  being arranged at an angle with respect to one another (see Figure 2), the first fiber strand and the second fiber strand being merged over a deflection unit (50/59) (see Figures 5 and 7-8)  and being guided from a corner region  (see annotated Figure 4 below) of the end effector jointly into a center region of the end effector and further to a pressure roller (31).

    PNG
    media_image1.png
    697
    996
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    603
    817
    media_image2.png
    Greyscale

With claim 16, a manipulator (10) with an end effector (16) as in claim 1 (see Figure 1).
Allowable Subject Matter
Claims 2-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brockman, Kisch, Boge’504, Boge’968, and Karb are cited as being relevant art, because each prior art discloses an end effector comprising a bobbin arrangement and a pressure roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651